377 F.2d 555
Charles CORNET and Rex Stidham Windom, Jr., Appellants,v.UNITED STATES of America, Appellee.
No. 20386.
United States Court of Appeals Ninth Circuit.
May 19, 1967.

Appeal from the United States District Court for the District of Nevada; Roger D. Foley, Judge.
Harry E. Claiborne, Annette R. Quintana, Las Vegas, Nev., for appellants.
John W. Bonner, U. S. Atty. (former), Joseph L. Ward, Present U. S. Atty., Michael DeFeo, Sp. Asst. to U. S. Atty., Las Vegas, Nev., Herbert Edelhertz, Chief Fraud Section, Crim. Div., Dept. of Justice, Washington, D. C., for appellee.
Before HAMLIN, JERTBERG and KOELSCH, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment of the United States District Court for the District of Nevada convicting appellants of a violation of 18 U.S.C. § 1341. On the authority of Kann v. United States, 323 U.S. 88, 65 S.Ct. 148, 89 L.Ed. 88, and Parr v. United States, 363 U.S. 370, 80 S.Ct. 1171, 4 L.Ed.2d 1277, the judgment is reversed and the indictment is ordered dismissed.